DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
In claim 6 and 7, the limitation starts with “wherein the HMD includes one or more processors and one or more computer-readable hardware storage devices having stored thereon computer-executable instructions”. First of all, the base claim 1, upon which claims 6, 7 are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, last limitation, recites “in response to a detected intensity of the reflected IR light and detected visible light, which detected intensity is identified using the first camera and the second camera, ….”. The bold portion of the limitation does not make any sense. It is not clear how it correlates with the recitations before and after. The ambiguity in the claim language creates an indefiniteness in interpreting the actual scope of the claim and therefore results in indefiniteness rejection. 
majority” in claim 20 is a relative term which renders the claim indefinite. The term “majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al. (US PGPub 2016/0260260 A1) in view of Fortin-Deschénes et al. (US PGPub 2019/0258058 A1).

Regarding claim 1, Fei et al. teach a head-mounted device (HMD) (Fig. 2C, reference numeral 221) configured for performing head tracking ([0076], L10-15) and depth detection ([0084]), the HMD comprising: 
a stereo camera pair comprising a first camera and a second camera which are both mounted on the HMD ([0121], L1-12; Figs. 9A-B shows the HMD device 900 with housing 902 which houses the circuit board 950. The circuit board is shown to have a stereo camera pair 954a, 954b both of which are mounted on the HMD), wherein: 
an overlapping field of view region is created as a result of at least a part of a field of view of the first camera overlapping at least a part of a field of view of the second camera (In [0074], L12-18; [0083], L1-3; [0090], it teaches that the two cameras mimic a left eye and a right eye implementation of a human and therefore there is an overlapping field of view between the two cameras. Moreover, in [0093], it states “the location of the first salient features in the left and right images, the processor can determine one or more 3D coordinates of the first salient features”, which means the same feature point is visible in both the FOVs of the two cameras. See also [0092], L11-13), and 
both the first camera and the second camera are configured to detect both visible light and infrared (IR) light (Fig. 4F shows the implementation of the two RGB-IR cameras 495, 496, both of which are capable of detecting visible (RGB) as well as infrared (IR) lights); and 
an IR dot-pattern illuminator configured to emit an IR dot-pattern illumination that spans an illumination area (Fig. 4F shows the IR illuminator 497 which may emit IR dot-pattern as shown in Figs. 2D-2E, wherein the patterns could be dot pattern as described in [0070], L11-13), wherein: 
the IR dot-pattern illuminator is mounted on the HMD (Figs. 9A-B shows the HMD device 900 with housing 902 which houses the circuit board 950. The circuit board is shown to have an IR illuminator 970 which is mounted on the HMD), and 
at least a part of the illumination area overlaps at least a part of the overlapping field of view region such that both the first camera and the second camera detect at least a same part of the IR dot-pattern illumination (As mentioned in earlier citations of [0074], L12-18; [0083], L1-3; [0090], [0093] and [0092], L11-13, there is an overlap between the two cameras FOVs. On the other hand, Figs. 4F and 9B show the relative positioning of the IR illuminator (497 or 970) and the camera pair (495-496 or 954a-954b) which forces the camera pair to capture IR images of the same object illuminated by the IR illuminator as described in [0084], L10-19).  
Although, Fei et al. indirectly or implicitly teach overlapping camera pair FOVs and common illumination area illuminated by the IR illuminator having overlapping part with the camera FOVs, but it does not explicitly teach this limitation.
However, Fortin-Deschénes et al., in the same field of endeavor (Abstract), teach an HMD with a stereo camera pair and an IR illuminator, where Fig. 12A clearly shows the overlapping region of the two cameras FOVs as well as the overlapping of the FOVs of the camera pair with the area of the scene illuminated by the IR illuminator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fei et al’s invention of immersive and interactive multimedia generation to include Fortin-Deschénes et al's usage of the overlapped camera pair FOVs and the IR illumination area, because it enables the HMD to acquire the images from visual sensors at the maximum frame rate, so that the HMD is able to extract a dense depth map (Fortin-Deschénes et al.; [0090]).

Regarding claim 2, Fei et al. and Fortin-Deschénes et al. teach the HMD of claim 1, wherein the IR dot-pattern illuminator is positioned between the first camera and the second camera (Fei et al.; Fig. 4F).  

3, Fei et al. and Fortin-Deschénes et al. teach the HMD of claim 1, wherein the IR dot-pattern illuminator is positioned closer to the first camera than to the second camera (Fei et al.; Fig. 4A shows the IR illuminator 406 is closer to camera 402 than camera 404).  

Regarding claim 4, Fei et al. and Fortin-Deschénes et al. teach the HMD of claim 1, wherein a distance between the first camera and the second camera on the HMD constitutes a baseline (Fei et al.; Figs. 4A, D, F show the two cameras are on a board 498 that constitutes the baseline), and wherein the baseline is at least 4 centimeters (Fei et al.; Fig. 10B shows the two openings 1011b for the stereo camera pair lenses, wherein [0123], L20-22, it teaches that the distance between the two lenses of the stereo camera pair can be adjusted).  
Although, Fei et al. teach an adjustable distance of the baseline between the two cameras, but it does not explicitly teach the distance being at least 4 cm.
However, Fortin-Deschénes et al., in the same field of endeavor (Abstract), teach the distance between the two cameras being 64mm which is at least 4cm (Fortin-Deschénes et al.; [0073], L9-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fei et al’s invention of immersive and interactive multimedia generation to include Fortin-Deschénes et al's usage of baseline distance of 64mm, because it matches with the average human eye separation and the position of the cameras is advantageously aligned with the user's eyes in order to minimize the incoherence of the user visual perception (Fortin-Deschénes et al.; [0073], L9-15).

6, Fei et al. and Fortin-Deschénes et al. teach the HMD of claim 1, wherein the HMD includes one or more processors (Fei et al.; Fig. 1, reference numeral 121) and one or more computer-readable hardware storage devices (Fei et al.; Fig. 1, reference numeral 128) having stored thereon computer-executable instructions (Fei et al.; Fig. 1, reference numeral 128 including software and application data), the computer-executable instructions being executable by the one or more processors to cause the HMD to: 
cause the first camera and the second camera to obtain respective images of the IR dot-pattern illumination (Fei et al.; [0090], [0091], L1-12; It teaches the salient features of an object illuminated by IR patterns are captured by the left and right cameras), wherein at least some content in the first camera's image corresponds to at least some content in the second camera's image (Fei et al.; In [0074], L12-18; [0083], L1-3; [0090], it teaches that the two cameras mimic a left eye and a right eye implementation of a human and therefore there is an overlapping field of view between the two cameras. Moreover, in [0093], it states “the location of the first salient features in the left and right images, the processor can determine one or more 3D coordinates of the first salient features”, which means the same feature point is visible in both the FOVs of the two cameras); and 
use the images to generate a depth map corresponding to an area illuminated by the IR dot-pattern illumination (Fei et al.; [0083], L1-6).  

Regarding claim 7, Fei et al. and Fortin-Deschénes et al. teach the HMD of claim 1, wherein the HMD includes one or more processors (Fei et al.; Fig. 1, reference numeral 121) and one or more computer-readable hardware storage devices (Fei et al.; Fig. 1, reference numeral 128) having stored thereon computer-executable instructions (Fei et al.; Fig. 1, 128 including software and application data), the computer-executable instructions being executable by the one or more processors to cause the HMD to: 
use the first camera and the second camera to detect an amount of visible light and reflected IR light generated as a result of the IR dot-pattern illuminator emitting the IR dot-pattern illumination (Fei et al.; [0074]; It teaches capturing both visible and reflected IR light patterns by both the cameras in order to create a stereoscopic 3D rendering); and 
in response to a detected intensity of the reflected IR light and detected visible light, which detected intensity is identified using the first camera and the second camera, modify a power level of the IR dot-pattern illuminator until a threshold intensity is detected by the first camera and the second camera (Fortin-Deschénes et al.; [0091]; it teaches that the camera exposure time, sensor gain, and the intensity of both the LED flood lights and the speckle pattern of the speckle projector are modulated in real-time, meaning modifying the power level of the IR light pattern in real-time, wherein in [0081], L14-16 it teaches applying a threshold on the intensity when using the LED flood lights).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fei et al’s invention of immersive and interactive multimedia generation to include Fortin-Deschénes et al's usage of intensity controlling of the illuminator, because it avoids image saturation and maximizes dynamic range (Fortin-Deschénes et al.; [0091], L12-16).

Regarding claim 8, Fei et al. and Fortin-Deschénes et al. teach the HMD of claim 1, wherein at least one of the first camera and the second camera includes a bandpass filter that allows at least some visible light to pass through the bandpass filter and at least some IR light to pass through the bandpass filter and that filters out at least some visible light (Fortin-Deschénes et al.; [0012], [0013]; [0077], L1-8, L31-34; It teaches using bandpass filters for pass-through and tracking).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fei et al’s invention of immersive and interactive multimedia generation to include Fortin-Deschénes et al's usage of bandpass filters, because it improves image quality (Fortin-Deschénes et al.; [0077], L31-34).

Regarding claim 9, Fei et al. teach a computer system (Fig. 1, reference numeral 100) configured for performing head tracking ([0076], L10-15) and depth detection ([0084]), the computer system comprising: 
a stereo camera pair comprising a first camera and a second camera which are both mounted on the computer system ([0121], L1-12; Figs. 9A-B shows the HMD device 900 with housing 902 which houses the circuit board 950. The circuit board is shown to have a stereo camera pair 954a, 954b both of which are mounted on the HMD), wherein: 
an overlapping field of view region is created as a result of at least a part of a field of view of the first camera overlapping at least a part of a field of view of the second camera (In [0074], L12-18; [0083], L1-3; [0090], it teaches that the two cameras mimic a left eye and a right eye implementation of a human and therefore there is an overlapping field of view between the two cameras. Moreover, in [0093], it states “the location of the first salient features in the left and right images, the processor can determine one or more 3D coordinates of the first salient features”, which means the [0092], L11-13), and 
both the first camera and the second camera are configured to detect both visible light and infrared (IR) light (Fig. 4F shows the implementation of the two RGB-IR cameras 495, 496, both of which are capable of detecting visible (RGB) as well as infrared (IR) lights); and 
an IR dot-pattern illuminator configured to emit an IR dot-pattern illumination that spans an illumination area (Fig. 4F shows the IR illuminator 497 which may emit IR dot-pattern as shown in Figs. 2D-2E, wherein the patterns could be dot pattern as described in [0070], L11-13), wherein: 
the IR dot-pattern illuminator is mounted on the computer system (Figs. 9A-B shows the HMD device 900 with housing 902 which houses the circuit board 950. The circuit board is shown to have an IR illuminator 970 which is mounted on the HMD), and 
at least a part of the illumination area overlaps at least a part of the overlapping field of view region such that both the first camera and the second camera detect at least a same part of the IR dot-pattern illumination (As mentioned in earlier citations of [0074], L12-18; [0083], L1-3; [0090], [0093] and [0092], L11-13, there is an overlap between the two cameras FOVs. On the other hand, Figs. 4F and 9B show the relative positioning of the IR illuminator (497 or 970) and the camera pair (495-496 or 954a-954b) which forces the camera pair to capture IR images of the same object illuminated by the IR illuminator as described in [0084], L10-19).  
Fei et al. indirectly or implicitly teach overlapping camera pair FOVs and common illumination area illuminated by the IR illuminator having overlapping part with the camera FOVs, but it does not explicitly teach this limitation.
However, Fortin-Deschénes et al., in the same field of endeavor (Abstract), teach an HMD with a stereo camera pair and an IR illuminator, where Fig. 12A clearly shows the overlapping region of the two cameras FOVs as well as the overlapping of the FOVs of the camera pair with the area of the scene illuminated by the IR illuminator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fei et al’s invention of immersive and interactive multimedia generation to include Fortin-Deschénes et al's usage of the overlapped camera pair FOVs and the IR illumination area, because it enables the HMD to acquire the images from visual sensors at the maximum frame rate, so that the HMD is able to extract a dense depth map (Fortin-Deschénes et al.; [0090]). 

Regarding claim 11, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 9, wherein the IR dot-pattern illuminator is positioned between the first camera and the second camera (Fei et al.; Fig. 4F).  

Regarding claim 12, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 9, wherein the first camera and the second camera also capture one or more images to track movements of the computer system (Fei et al.; [0076], L8-15; it teaches that the cameras capture one or more images in order to track the movement of the user).  

13, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 9, wherein the IR dot-pattern illuminator pulses the IR dot-pattern illumination (Fortin-Deschénes et al.; [0090]; Fig. 12B shows the speckle strobe or flood strobe as the pulsed IR pattern illumination), wherein pulsing the IR dot-pattern illumination is synchronized with an exposure time of the first camera and the second camera (Fortin-Deschénes et al.; [0090]; Fig. 12B shows the camera exposure synchronized with the IR pattern illumination).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fei et al’s invention of immersive and interactive multimedia generation to include Fortin-Deschénes et al's usage of camera exposure synchronized with the IR pattern illumination, because it enables the HMD to acquire the images from visual sensors at the maximum frame rate, so that the HMD is able to extract a dense depth map (Fortin-Deschénes et al.; [0090]). 

Regarding claim 15, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 9, wherein the computer system is a virtual-reality head mounted device (HMD) or an augmented-reality HMD (Fei et al.; [0055], L1-4).  

Regarding claim 16, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 9, wherein the IR dot-pattern illuminator is positioned closer to the first camera than to the second camera (Fei et al.; Fig. 4A shows the IR illuminator 406 is closer to camera 402 than camera 404).  

17, Fei et al. teach a computer system (Fig. 1, reference numeral 100) configured to perform head tracking ([0076], L10-15) and depth detection ([0084]), the computer system comprising: 
a first camera and a second camera that are both mounted on the computer system ([0121], L1-12; Figs. 9A-B shows the HMD device 900 with housing 902 which houses the circuit board 950. The circuit board is shown to have a stereo camera pair 954a, 954b both of which are mounted on the HMD), wherein an overlapping field of view region is created as a result of at least a part of a field of view of the first camera overlapping at least a part of a field of view of the second camera (In [0074], L12-18; [0083], L1-3; [0090], it teaches that the two cameras mimic a left eye and a right eye implementation of a human and therefore there is an overlapping field of view between the two cameras. Moreover, in [0093], it states “the location of the first salient features in the left and right images, the processor can determine one or more 3D coordinates of the first salient features”, which means the same feature point is visible in both the FOVs of the two cameras. See also [0092], L11-13); and 
an infrared (IR) dot-pattern illuminator configured to emit an IR dot-pattern illumination that spans an illumination area (Fig. 4F shows the IR illuminator 497 which may emit IR dot-pattern as shown in Figs. 2D-2E, wherein the patterns could be dot pattern as described in [0070], L11-13), wherein at least a part of the illumination area overlaps at least a part of the overlapping field of view region such that both the first camera and the second camera detect at least a same part of the IR dot-pattern illumination (As mentioned in earlier citations of [0074], L12-18; [0083], L1-3; [0090], [0093] and [0092], L11-13, there is an overlap between the two cameras FOVs. On the other hand, Figs. 4F and 9B show the relative positioning of the IR illuminator (497 or 970) and the camera pair (495-496 or 954a-954b) which forces the camera pair to capture IR images of the same object illuminated by the IR illuminator as described in [0084], L10-19).  
Although, Fei et al. indirectly or implicitly teach overlapping camera pair FOVs and common illumination area illuminated by the IR illuminator having overlapping part with the camera FOVs, but it does not explicitly teach this limitation.
However, Fortin-Deschénes et al., in the same field of endeavor (Abstract), teach an HMD with a stereo camera pair and an IR illuminator, where Fig. 12A clearly shows the overlapping region of the two cameras FOVs as well as the overlapping of the FOVs of the camera pair with the area of the scene illuminated by the IR illuminator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fei et al’s invention of immersive and interactive multimedia generation to include Fortin-Deschénes et al's usage of the overlapped camera pair FOVs and the IR illumination area, because it enables the HMD to acquire the images from visual sensors at the maximum frame rate, so that the HMD is able to extract a dense depth map (Fortin-Deschénes et al.; [0090]). 

Regarding claim 18, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 17, wherein the IR dot-pattern illuminator is mounted on the computer system (Fei et al.; Figs. 9A-B shows the HMD device 900 with housing 902 which houses the circuit board 950. The circuit board is shown to have an IR illuminator 970 which is mounted on the HMD).  

19, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 17, wherein the IR dot-pattern illumination provides supplemental texture to existing texture of objects that are being illuminated by the IR dot-pattern illuminator (Fei et al.; [0085]).  

Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al. (US PGPub 2016/0260260 A1) in view of Fortin-Deschénes et al. (US PGPub 2019/0258058 A1) and further in view of Trail et al. (US PGPub 2017/0134717 A1).

Regarding claim 5, Fei et al. and Fortin-Deschénes et al. teach the HMD of claim 1.
Although, Fortin-Deschénes et al. in Fig. 12A show a certain percentage of overlapping of the IR illumination region with stereo camera FOVs, but Fei et al. or Fortin-Deschénes et al. do not explicitly teach at least 30% overlap.
However, Trail et al., in the same field of endeavor (Abstract), teach an HMD device with a stereo camera pair and an IR illuminator as shown in Fig. 4, wherein as per the drawing, the overlapping between the FOV of the stereo camera pair  430, 435 and the illuminator 420 is shown to be 100%.
Before the effective filing date of the claimed invention, it would have been a matter of design choice to a person of ordinary skill in the art to use any percentage of overlapping between the camera FOVs and the illumination region because Applicant has not disclosed that using the claimed 30% overlap provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with using any coverage percentage, e.g. 100%, because of Fei et al’s invention of immersive and interactive multimedia generation to include 100% overlap of Trail et al. between the camera FOVs and the illumination region to obtain the invention as specified in the claim(s).

Regarding claim 20, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 17.
Although, Fortin-Deschénes et al. in Fig. 12A show a certain percentage of overlapping of the IR illumination region with stereo camera FOVs, but Fei et al. or Fortin-Deschénes et al. do not explicitly teach majority overlap.
However, Trail et al., in the same field of endeavor (Abstract), teach an HMD device with a stereo camera pair and an IR illuminator as shown in Fig. 4, wherein as per the drawing, the overlapping between the FOV of the stereo camera pair  430, 435 and the illuminator 420 is shown to be 100% or majority overlap.
Before the effective filing date of the claimed invention, it would have been a matter of design choice to a person of ordinary skill in the art to use any percentage of overlapping between the camera FOVs and the illumination region because Applicant has not disclosed that using the claimed majority overlap provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with using any coverage percentage, e.g. 100% or majority coverage, because of mere design choice. Therefore, it would have been a matter of design choice to modify Fei et al’s invention of immersive and interactive multimedia Trail et al. between the camera FOVs and the illumination region to obtain the invention as specified in the claim(s).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fei et al. (US PGPub 2016/0260260 A1) in view of Fortin-Deschénes et al. (US PGPub 2019/0258058 A1) and further in view of Hall (US PGPub 2019/0072771 A1).

Regarding claim 10, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 9.
Although, Fei et al. and Fortin-Deschénes et al. both teach cameras, but they don’t explicitly teach a global shutter camera.
However, Hall, in the same field of endeavor (Abstract), teaches a global shutter scanning by the depth camera (Hall; [0036]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fei et al’s invention of immersive and interactive multimedia generation to include Hall's usage of camera with global shutter, because it blocks accumulation of photons from ambient light (Hall; [0036]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fei et al. (US PGPub 2016/0260260 A1) in view of Fortin-Deschénes et al. (US PGPub 2019/0258058 A1) and further in view of Moore et al. (US PGPub 2017/0142314 A1).

14, Fei et al. and Fortin-Deschénes et al. teach the computer system of claim 13.
Although, Fortin-Deschénes et al. in Fig. 12B shows the timing diagram of pulsed IR illuminator at a frame rate of 90fps or 45 fps as described in ([0090], L19-28), but it doesn’t explicitly teach an IR frame rate between 0.5 fps and 30 fps inclusive.
However, Moore et al., in the same field of endeavor (Abstract), teach a fluorescent light illuminator is pulsed at a rate of 20 Hz or 20 fps (Moore et al.; [0110]; Fig. 11A shows the pulse width of the RGB light with 60 Hz frequency and the fluorescent or excitation light with 1/3 that of the RGB light frequency, meaning 20 Hz or 20 fps)
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fei et al’s invention of immersive and interactive multimedia generation to include Moore et al's usage of 20 Hz IR illumination light frame rate, because this differing pulse rate of IR light with respect to ambient or RGB light with differing exposure times facilitate isolation of an estimate of the ambient room light signal component (Moore et al.; [00111).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “HEAD MOUNTED DISPLAY” – Mikhailov et al.,  US PGPub 2020/0139227 A1.
2. “FACE TRACKING USING STRUCTURED LIGHT WITHIN A HEAD-MOUNTED DISPLAY” – Bardagjy et al., US Pat 10,248,842 B1.

4. “DEPTH ESTIMATION USING MULTI-VIEW STEREO AND A CALIBRATED PROJECTOR” – Kowdle et al., US PGPub 2015/0381972 A1.
5. “AUGMENTED REALITY USING PROJECTOR-CAMERA ENABLED DEVICES” – Majumder et al., US PGPub 2013/0076789 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485